 

Exhibit 10.31

 

PATENT PURCHASE AGREEMENT

 

This PATENT PURCHASE AGREEMENT (“Agreement”) is entered into and made effective
as of the date of last execution of this Agreement (“Effective Date”) by and
between salesforce.com, inc., a Delaware corporation with a place of business at
The Landmark @ One Market Street, Suite 300, San Francisco, CA 94105
(“Purchaser”), and hopTo Inc, a _Delaware corporation, with a place of business
at 6 6 Loudon Rd. Suite 200, Concord, NH 03301 (“Seller”) (each of Seller and
Purchaser a “Party” and collectively referred to as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Seller owns certain patents and patent applications set forth in
Exhibit A hereto;

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
and assign to Purchaser, such patents and patent applications on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, the sufficiency and receipt of which the Parties hereby
acknowledge, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

  1.1 Capitalized Terms. In addition to those terms defined in the body of this
Agreement, the following capitalized terms shall have the meanings set forth
below:

 

  (a) “Affiliate” means a legal entity that Controls, is Controlled by, or is
under common Control with a Party. Such legal entity shall constitute an
Affiliate of the Party only when and for so long as the Control exists.

 

  (b) “Assigned Patents” means each of the following, whether or not pending,
issued, expired, abandoned or closed: (a) the Patents listed on Exhibit A
(“Listed Patents”), attached hereto and incorporated herein, (b) any and all
Patents that are part of the same Patent Families as the Listed Patents, (c) any
and all of the inventions, invention disclosures, and discoveries existing as of
the Effective Date to the extent disclosed or claimed in subitems (a) and (b)
above, and (d) any rights of priority created by such Patents under any treaty
relating thereto.

 

  (c) “Assignment Agreements” means any executed agreements assigning, changing,
confirming or correcting ownership (including without limitation original patent
assignment agreements) of any part, portion or all rights in the Assigned
Patents from the Inventor(s) and/or any prior owner to any prior owner or
Seller.

 

  (d) “Bona Fide Owned and Controlled” means for the purpose of a design that
ownership and control was not transferred or provided for purposes of providing
a license to cover an offering of a third party under the licenses granted
herein.

 

  (e) “Change of Control” means (a) any transaction or series of transactions
whereby any person or entity directly or indirectly acquires Control of another
person or entity; or (b) the consummation (whether directly or indirectly
through one or more intermediaries) of a sale or other disposition of all or
substantially all of another person’s or entity’s assets in any single
transaction or series of related transactions.

 

 Page 1 of 21 

   

 

  (f) “Control” (including the correlative meanings of the terms “Controls”,
“Controlled by” and “under common Control with”) means the direct or indirect
ownership of more than fifty percent (50%) of an entity, or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a person or an entity, whether through the ability to
exercise voting power, by contract or otherwise.

 

  (g) “Disclaimer Issue” means a terminal disclaimer (including under 35 U.S.C.
Sec. 253 or 37 CFR 1.321 or the equivalent laws or regulation of any other
patent authority) that exists or is or should reasonably be required to be made
in a patent or patent application to address a double patenting issue, including
such an issue raised in a judicial or administrative proceeding (including any
proceeding with the U.S. Patent and Trademark Office or any corresponding
foreign patent authority).

 

  (h) “Encumbrance” means with respect to any of the Assigned Patents, any
mortgage, lien, pledge, charge, Commitment, security interest, express or
implied license, Grant, judgment, stipulation, court order or decree, or other
restriction regarding transfer or licensing, or any other commitment to a third
party which would result in any such Encumbrance whether currently existing or
arising in the future.

 

  (i) “Governmental Entity” means any court, administrative agency or commission
or other federal, state, county, local or foreign governmental authority,
instrumentality, agency commission or subdivision thereof, including but not
limited to the U.S. Patent and Trademark Office (“PTO”) and the European Patent
Office (“EPO”).

 

  (j) “Grant” means a license, waiver of any rights of enforcement (including
but not limited to any covenant not to sue, covenant not to assert, or
standstill agreement), release of any claim, or other grant of any right.

 

  (k) “Grant Back License” has the meaning set forth in Section 2.3.

 

  (l) “Importation Information” means an electronic file provided by Seller, in
the form provided by Purchaser, containing certain information requested by
Purchaser regarding the Assigned Patents.

 

  (m) “including” means including without limitation.

 

  (n) “Inventor” means each of the named inventors of each of the Assigned
Patents as well as any inventor who should be or should have been named on each
of the Assigned Patents.

 

  (o) “or” means “and/or”.

 

  (p) “Patent Documents” means (i) all prosecution files (physical and
electronic) and docket reports (capturing a time period no shorter than ninety
(90) days following the Effective Date) for all of the Assigned Patents in the
possession or control of Seller, its counsel or its agents; (ii) all Assignment
Agreements; (iii) all documents, records and files in the possession or control
of Seller, its counsel or its agents (and including any and all of each
Inventor) with respect to (A) the conception and reduction to practice (and
diligence in reduction to practice) of the inventions of any of the Assigned
Patents, (B) the disclosure of, acquisition, prosecution, registration,
reissuance, correction, enforcement, defense, and maintenance of the Assigned
Patents (including without limitation ribbon copies of any letters patent), (C)
Seller’s marking activities and program(s) with respect to the Assigned Patents,
and (D) Seller’s licensing or sales activities with respect to the Assigned
Patents; and (iv) all other material documentation or information in the
possession or control of Seller, its counsel or its agents related to the
Assigned Patents. Notwithstanding the foregoing, Patent Documents shall exclude
any documents or information in clauses (i) - (iv) of this Section which are
subject to the doctrines of attorney-client privilege, attorney work-product,
joint defense, common interest and/or any other applicable privilege or immunity
(collectively, “Common Interest Privilege”) if providing such documents or
information to Purchaser cannot be accomplished in a manner that protects such
Common Interest Privilege.

 

 Page 2 of 21 

   

 

  (q) “Patent Family” means a set comprised of all Patents (a) that are linked
or entitled to be linked through one or more claims of benefit or priority
pursuant to 35 U.S.C. §§ 120 or 119 (or the equivalent laws or regulation of any
other patent authority) or by a terminal disclaimer pursuant to 35 U.S.C. § 253
or 37 CFR § 1.321 (or the equivalent laws or regulation of any other patent
authority) or (b) that are, or are entitled to be, foreign counterparts,
reissues, divisionals, extensions, continuations or continuations-in-part with
respect to any other Patent in such set.

 

  (r) “Patents” means any United States, foreign or international patents and
patent applications, patents and patent applications resulting or issuing
therefrom, certificates of invention, utility models or any other grants by any
Governmental Entity for the protection of inventions, including all
non-provisionals, provisional, reissues, divisionals, continuations,
continuations-in-part, re-examinations and extensions of any of the foregoing;
provided, however, that when the term “Patent” is used in the context of, or to
refer to, a particular patent or patent application, or a patent or patent
application on a schedule, the term shall mean only that particular patent or
patent application, as the case may be.

 

  (s) “Seller Product” means any product, which as of the Effective Date, meets
all of the following: (i) the design of the product is Bona Fide Owned and
Controlled by Seller, (ii) the product is solely marked with, and marketed and
sold solely by or on behalf of Seller under, a trademark, service mark or brand
name owned by Seller and (iii) in the absence of a license or other
authorization, the product would infringe one or more of the Assigned Patents.

 

  (t) “Subsidiary” means a legal entity that is Controlled by a Party. Such
legal entity shall constitute a Subsidiary of the Party only when and for so
long as the Control exists.

 

  (u) “Transfer Documents” mean fully executed patent transfer documents, in a
form approved by Purchaser suitable for filing with the relevant Governmental
Authority, in each jurisdiction where the Assigned Patents issued from or have
been filed, as the case may be, in each case to record the change of ownership
of the Assigned Patents from Seller to Purchaser. Unless otherwise directed by
Purchaser, Transfer Documents for U.S. Assigned Patents shall be as provided in
the form of Exhibit B (“Patent Assignment”).

 

ARTICLE II

TRANSFER OF ASSIGNED PATENTS AND COOPERATION

 

  2.1 Initial Transfer. Effective as of the Effective Date, Seller hereby
irrevocably sells, transfers, conveys and assigns, and shall cause its
Affiliates to irrevocably sell, transfer, convey and assign, to Purchaser (or
its designee, as to any or all of the Assigned Patents), and Purchaser hereby
acquires from Seller or its Affiliates, all right, title and interest in and to
(i) all Assigned Patents, including without limitation the right to sue, license
and collect and receive all income, royalties, damages, payments due, injunctive
relief and any other settlements or remedies (including, without limitation,
causes of action and rights to damages and payments for past, present or future
infringements or misappropriations) with respect thereto, in each case, in all
countries relating to the Assigned Patents and (ii) the Patent Documents and
rights (including copyrights) with respect thereto. The Parties understand and
agree that no license agreements or other contracts, obligations or other
liabilities of Seller, Seller’s Affiliates or prior owners, whether listed in
Exhibit C of this Agreement or not, are assigned, delegated or otherwise
transferred to or assumed by Purchaser hereunder, whether expressly, by
implication, by reason of estoppel or otherwise.

 

 Page 3 of 21 

   

 

  (a) Additional Transfers.

 

  1. To the extent all right, title and interest in and to any Assigned Patent
is not transferred pursuant to Section 2.1 (Initial Transfer) for whatever
reason, Seller hereby irrevocably sells, transfers, conveys and assigns to
Purchaser, and shall cause its Affiliates to irrevocably sell, transfer, convey
and assign, and Purchaser hereby acquires from Seller or its Affiliates, all
right, title and interest in and to such Assigned Patent in accordance with the
terms of this Agreement, including the right to sue, license and collect and
receive all income, royalties, damages, payments due, injunctive relief and any
other settlements or remedies (including, without limitation, causes of action
and rights to damages and payments for past, present or future infringements or
misappropriations) with respect thereto, effective as of the Effective Date.

 

  2. If, after the Effective Date, any Assigned Patent is subject to a
Disclaimer Issue linking it to a Patent of Seller, Seller shall, without
additional consideration, nunc pro tunc transfer and does hereby convey as of
the Effective Date (to the extent not previously effectively assigned by Seller
to Purchaser pursuant to Section 2.1), ownership of such Seller Patent to
Purchaser and such Patent shall be considered an Assigned Patent hereunder.

 

  (b) Undisclosed Patents. If at any time it is determined that a Patent
(including patent applications, regardless of status) exists or existed that is
part of the same Patent Family corresponding to one or more of the Assigned
Patents and such Patent was not identified as an Assigned Patent, then, in
addition to any other remedies Purchaser may have under this Agreement, Seller
shall upon notice from Purchaser promptly assign such Patent (and any Patents
that may have issued therefrom) to Purchaser.

 

  2.2 Delivery. On the Effective Date, Seller shall have delivered to Purchaser
the following:

 

  (a) All Transfer Documents, fully executed and notarized where appropriate;

 

  (b) Electronic copies of the prosecution files, docket reports and Assignment
Agreements referred to in clauses (i) and (ii) of the definition of Patent
Documents; and

 

  (c) The Importation Information.

 

  2.3 Grant Back License.

 

  (a) Subject to the terms of this Section 2.3, and effective as of the
Effective Date, Purchaser hereby grants back to Seller and each of its
Subsidiaries (but only as long as such Subsidiary is and remains a Subsidiary of
Seller), an irrevocable, non-exclusive, non-transferable and non-assignable
(except in the event of a Change of Control as set forth below),
non-sublicensable, worldwide, fully paid-up license under the Assigned Patents,
to make, have made (to the extent substantially designed by Seller or its
Subsidiaries), import, use, offer to sell, sell and otherwise dispose of Seller
Products to any third party. The license and rights set forth in this Section
2.3 shall apply only to the Assigned Patents assigned by Seller to Purchaser
under this Agreement and shall not apply to any other Patents of Purchaser or
any of its Affiliates, whether by implication, estoppel or otherwise (even if
such other Patents are necessary for practice of the Assigned Patents).

 

 Page 4 of 21 

   

 

  (b) Further Limitations on Grant Back License.

 

  1. The license granted back to Seller and its Subsidiaries is expressly set
forth in Section 2.3 above and no other licenses, authorizations or rights are
granted or conveyed, whether expressly or by implication or otherwise, all of
which are expressly disclaimed.

 

  2. Notwithstanding anything to the contrary, the license granted under Section
2.3: (i) excludes the right to grant sublicenses; (ii) is non-transferable and
non-assignable (except in the event of a Change of Control as set forth below);
(iii) excludes the right to further place any Encumbrance on the Assigned
Patents; (iv) excludes any covenant, license (except for the grants expressly
set forth in Section 2.3(a) above), authorization, or other right, express or
implied or by estoppel or otherwise, to make, have made, import, use, offer to
sell, sell and otherwise dispose of any products (even if such products are used
in combination with Seller Products as described and limited by Section 2.3);
(v) does not include the right under any Assigned Patent to manufacture or have
manufactured products or Seller Products as a foundry or contract manufacturer
for a third party, or to otherwise manufacture, sell, or otherwise distribute
products or Seller Products for or on behalf of any third parties, or to
otherwise sell, lease or transfer any product without material modification back
to the same supplier or customer or an affiliate thereof; and (vi) shall not be
deemed or construed to grant, make or constitute any license, covenant,
immunity, authorization or right, whether by implication, estoppel,
acquiescence, reliance or otherwise, with respect to any activities that Seller
undertakes for or on behalf of any third party where the purpose of such third
party choosing Seller is obtaining rights under one or more Assigned Patents
(i.e., patent laundering). In the event of a Change of Control, Seller’s
successor-in-interest shall continue to hold the license granted under Section
2.3, but only as it relates to Seller Products in existence as of the time of
such Change of Control, as may carry the trademark, service mark or brand name
of such successor-in-interest, and to successor versions of such Seller Products
designed by or for such successor-in-interest.

 

  3. Seller acknowledges and understands that Purchaser and its Affiliates own
or control a substantial number of Patents relating to, among other things,
technology that may relate to the Assigned Patents, and that the economics of
this Agreement are premised on the understanding that Seller is acquiring no
rights to any of Purchaser’s or its Affiliate’s Patents other than the Assigned
Patents as expressly set forth in this Section 2.3. Seller agrees that it has no
rights to such other Patents, even if such other Patents are deemed necessary
for the practice of the Assigned Patents, or are necessarily infringed by the
Seller Products.

 

 Page 5 of 21 

   

 

  2.4 Further Assurances.

 

  (a) Further Cooperation.

 

  i. Seller shall, and Seller shall direct its Affiliates and its and their
employees (including all employed Inventors) to, fully cooperate with and assist
Purchaser and any successor, its counsel and similar agents in securing the
Purchaser’s rights in the Assigned Patents in any and all countries and in the
enforcement, prosecution and maintenance of the Assigned Patents without
additional consideration, including facilitating the cooperation of the
Inventors (whether employed by Seller or not). Without limiting the generality
of the foregoing, following the Effective Date, Seller agrees that its
cooperation and assistance hereunder will include (if requested by Purchaser),
without limitation, (a) the full disclosure to Purchaser of all pertinent
factual or other information and data reasonably available to Seller, including
providing contact information for Inventors, (b) the execution of all
applications, specifications, papers, documents, oaths, assignments,
declarations, affidavits and all other instruments which Purchaser shall request
as may be necessary and proper to obtain and vest such rights and in order to
assign and convey to Purchaser, its successors, assigns, and nominees the sole
and exclusive right, title and interest in and to the Assigned Patents and
otherwise completely effect consummation of the transactions contemplated by
this Agreement, (c) making factual witnesses available upon the reasonable
request of Purchaser and participation in any litigation defenses including the
giving of testimony in any suit, legal action, hearing, investigation, or other
proceeding relating to the Assigned Patents, (d) if requested by Purchaser,
joinder as a necessary party plaintiff or in another capacity reasonably
requested by Purchaser, and (e) reasonably cooperating with and assisting
Purchaser, in any legal or equitable action, litigation, arbitration or other
legal, regulatory or administrative proceeding regarding any of the Assigned
Patents or the scope, infringement or validity thereof (“Patent Proceeding”),
including, without limitation, enforcement of any of the Assigned Patents
against potential infringers in any court proceeding or before the International
Trade Commission (ITC) and proceedings regarding any of the Assigned Patents
before the PTO, EPO or any other similar agency; provided, however, that
Purchaser shall have sole control and discretion over any and all such Patent
Proceedings and any settlement thereof, and the exclusive right to receive,
retain and enforce all damages, awards, and other remedies of any kind in
connection with any such Patent Proceeding, or (f) the performance of any other
acts as may be necessary and proper to vest full title and transfer all rights
and interest in and to the Assigned Patents in Purchaser (or its designee) and
otherwise completely effect consummation of the transactions contemplated by
this Agreement. With respect to items (c), (d) and (e) of this paragraph,
Purchaser will reimburse Seller for all preapproved, reasonable, out-of-pocket
costs incurred in connection with providing the assistance and cooperation
requested by Purchaser hereunder, and Purchaser shall reimburse Seller, its
employees, attorneys, agents and inventors at a reasonable hourly rate mutually
agreed upon by the Parties for time spent in connection with providing
assistance or cooperation requested by Purchaser hereunder.

 

  ii. Within thirty (30) days following the Effective Date, Seller shall provide
to Purchaser or its designee all Patent Documents. For the avoidance of doubt,
the obligations set forth in this Section are in addition to, and not intended
to replace or contradict, the obligations set forth in Section 2.2(b).

 

  iii. Within five (5) business days following the Effective Date, Seller shall,
at Seller’s expense, notify all foreign and domestic counsel identified in the
Implementation Information that the Assigned Patents have been transferred to
Purchaser (or Purchaser’s designee) as of the Effective Date and direct such
counsel to (i) digitize and electronically transfer all Patent Documents to
Purchaser (or Purchaser’s agent) within thirty (30) days of such notification,
(ii) ship all physical Patent Documents to a location specified by Purchaser
within thirty (30) days of such notification, (iii) provide Purchaser with a
manifest and tracking number for all materials shipped to Purchaser, (iv) send
Purchaser a copy of all notices regarding the Assigned Patents which it
receives, and (v) satisfy any reasonable information requests by Purchaser (at
Seller’s expense) and otherwise take direction from Purchaser with respect to
the Assigned Patents. For the avoidance of doubt, the obligations set forth in
this Section are in addition to, and not intended to replace or contradict, the
obligations set forth in Section 2.2(b).

 

 Page 6 of 21 

   

 

  iv. Seller shall, on or before the Effective Date, pay all maintenance,
annuity, renewal and issuance fees and the like with respect to the Assigned
Patents that are due and payable prior to the end of the ninety (90) day period
following the Effective Date.

 

  (b) Limited Power of Attorney. Seller hereby irrevocably constitutes and
appoints Purchaser, with full power of substitution, to be its true and lawful
attorney, and in its name, place or stead, to execute, acknowledge, swear to and
file, all applications, specifications, papers, documents, oaths, assignments,
declarations, affidavits and all other instruments, and to take any action which
shall be necessary, appropriate or desirable to effectuate the transfer, or
prosecution of the Assigned Patents in accordance with the terms of this
Agreement; provided, however, that such power shall be exercised by the
Purchaser only in the event that Seller fails to take the necessary actions
required hereunder to effect or record such transfer, or prosecution of such
Assigned Patents within thirty (30) days of Purchaser’s reasonable request, or
ten (10) days prior to the deadline for taking the required action if earlier.
This power of attorney shall be deemed to be coupled with an interest and shall
be irrevocable.

 

  (c) Additional Releases. To the extent any Assigned Patents have any liens or
security interests upon them after the Effective Date in violation of Section
4.12, without limiting Seller’s other obligations hereunder, Seller shall
promptly seek, obtain and record from its lenders or other third party the
release of any liens or security interest that they may have on any of the
Assigned Patents, including any liens on any Patent that is determined to be an
Assigned Patent but that was not an Assigned Patent as of the Effective Date and
Seller hereby waives any remedies with respect to the release of any such liens
or security interests.

 

  (d) Common Interest Privileged Information. Seller shall: (a) use best efforts
to maintain Common Interest Privilege with respect to all materials or
information protected under a Common Interest Privilege (“Privileged
Information”) existing as of the Effective Date that relates to the Assigned
Patents; and (b) provide Purchaser with at least fifteen (15) days prior written
notice before disclosing to any third party, or waiving any such Common Interest
Privilege with respect to, any such Privileged Information. In the event that
Seller subsequently waives a Common Interest Privilege with respect to
Privileged Information related to the Assigned Patents, Seller shall also
provide such Privileged Information to Purchaser. Upon Purchaser’s request
following the Effective Date, Seller and Purchaser shall negotiate and enter
into a common interest agreement under which Seller may have access to, while
preserving the Common Interest Privilege thereof, Privileged Information that
Purchaser believes necessary for Purchaser’s licensing or enforcement of the
Assigned Patents, at no additional cost to Purchaser other than Seller’s
reasonable out-of-pocket expenses incurred in the course of fulfilling its
obligations under such agreement.

 

  (e) Conduct. Seller shall not engage in any act or conduct, or omit to perform
any necessary act, the result of which would invalidate any portion of any of
the Assigned Patents or render any portion of them unenforceable.

 

  (f) Patent Maintenance, Enforcement, and Licensing. After the Effective Date,
Purchaser shall have the sole right, but no obligation, to prosecute, maintain,
enforce, license, and take any other actions with respect to the Assigned
Patents in its sole discretion.

 

 Page 7 of 21 

   

 

ARTICLE III

PAYMENT AND TAXES

 

  3.1 Payment. Upon the terms and subject to the conditions of this Agreement
(including, without limitation, Seller’s compliance with Section 2.2), in full
payment for the sale, conveyance, assignment, transfer and delivery of the
Assigned Patents, Purchaser agrees to remit to Seller a sum equal to four
hundred thousand United States Dollars (US $400,000.0) (the “Purchase Price”)
within ten (10) business days following the Effective Date. Payment shall be
made by wire transfer to:

 

hopTo Inc

6 Loudon Rd.

Suite 200

Concord, NH 03301

 

Wells Fargo Bank

Checking Account#

ABA#

 

Bank Address:

400 Hamilton Ave.

Suite 210

Palo Alto, CA 94301

Phone: 650-855-7730

 

  3.2 Transfer Taxes. Seller shall be solely responsible for the payment of, and
shall pay when due, any federal, state, local, foreign or other tax, duty, levy,
impost, fee, assessment or other governmental charge, including without
limitation income, gross receipts, business, occupation, sales, stamp,
value-added, excise (or similar transfer taxes), use, or other tax of any kind
whatsoever and any premium, together with any interest, penalties, surcharges,
fines and additions attributable to or imposed with respect to the foregoing
(collectively “Taxes”) that may be payable in connection with the sale or
purchase of the Assigned Patents and Seller shall indemnify Purchaser against
any such Taxes as provided in Section 6.2 (Indemnification).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser, as of the Effective Date,
the following:

 

  4.1 Corporate Organization. Seller is a corporation duly organized, validly
existing and in good standing under the respective laws of its jurisdiction of
incorporation, is duly qualified and is in good standing under the laws of each
jurisdiction in which the character of the properties and assets now owned or
held by it or the nature of the business now conducted by it requires it to be
so licensed or qualified. Seller has full corporate power and authority to carry
on its business as now being conducted.

 

 Page 8 of 21 

   

 

  4.2 Authority. Seller has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by Seller and the performance by Seller of its
obligations hereunder have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Seller and
constitutes the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms and, as to enforcement, to general
principles of equity, regardless of whether applied in a proceeding at law or in
equity.

 

  4.3 No Conflict; No Consents. The execution and delivery of this Agreement and
the performance of the obligations of Seller hereunder will not (i) violate or
be in conflict with any provision of law, any order, rule or regulation of any
court or other agency of government, or any provision of Seller’s articles of
incorporation or bylaws, (ii) violate, be in conflict with, result in a breach
of, constitute (with or without notice or lapse of time or both) a default
under, or result in the acceleration of any obligations under, any indenture,
agreement, lease or other instrument to which Seller is a party or by which it
or any of its properties are bound, or (iii) result in the creation or
imposition of any Encumbrance upon any of the Assigned Patents. No consent,
approval or authorization of or declaration or filing with any Governmental
Entity or other person or entity on the part of Seller is required in connection
with the execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

  4.4 List of Assigned Patents. Exhibit A sets forth a true, accurate and
complete list of Assigned Patents and for each such Patent, the title, the
Inventors’ names, the Patent number or serial number (as applicable), the filing
date or issue date, the country in which the relevant Patent has been issued or
applied for.

 

  4.5 Prosecution. Each Assigned Patent has been prosecuted in compliance with
the rules and processes of the United States Patent and Trademark Office (or the
equivalent rules or processes of any other applicable patent authority anywhere
in the world) and all applications for the Assigned Patents are true and correct
in all material respects, including with respect to inventorship. To the extent
“small entity” fees were paid to the United States Patent and Trademark Office
for any Patent, such reduced fees were then appropriate because the payor
qualified to pay “small entity” fees at the time of such payment in accordance
with applicable law.

 

  4.6 Assignment Agreements. For each Assigned Patent, Seller has obtained one
or more Assignment Agreements which collectively assign all rights in such
Patents to Seller. Seller has properly recorded all such previously executed
Assignment Agreements with respect to the Assigned Patents as necessary to fully
perfect its rights and title therein in accordance with governing laws and
regulations in each respective jurisdiction.

 

  4.7 Public Use, Disclosure or Sale. For each Assigned Patent, no acts or
omissions of Seller, or any party acting on behalf of or at the direction of
Seller, have or shall invalidate or hinder enforcement of such Patent under the
laws of any jurisdiction (including under 35 U.S.C. §102(b)) including as a
result of (i) disclosure of the invention or a printed publication that
describes the claimed invention, (ii) public use of the claimed invention, or
(iii) sale or offer for sale of the claimed invention prior to the application
for such Patent.

 

  4.8 Knowledge of Invalidity. None of the Assigned Patents has ever been found
invalid or unenforceable for any reason in any administrative, arbitration,
judicial or other proceeding, and Seller does not know of and has not received
any notice or information of any kind from any source suggesting that the
Assigned Patents may be invalid or unenforceable. To Seller’s Knowledge (as
defined below), none of the Assigned Patents is invalid or unenforceable, nor is
Seller aware of any facts or circumstances that would render any Assigned Patent
invalid or unenforceable.

 

 Page 9 of 21 

   

 

  4.9 Ownership and Encumbrances.

 

  (a) Seller is the sole legal and beneficial owner of all right, title and
interest, and has valid title, to all the Assigned Patents (including all rights
to sue and collect damages for past, present and future infringement), free and
clear of any Encumbrances, except as set forth in Exhibit C (“Encumbrances”),
attached hereto and incorporated herein. Except as set forth in Exhibit C, upon
transfer of the Assigned Patents from Seller to Purchaser hereunder, none of the
Assigned Patents will be subject to any restrictions with respect to the
transfer or licensing of such Patents or is subject, or will be subject, to any
Encumbrance as a result of any facts, circumstances or agreements existing
before the Effective Date. To the extent any exceptions to the foregoing are
listed on Exhibit C, such exhibit includes a complete and accurate list and
description of all Encumbrances, including, but not limited to, any relevant
dates and parties.

 

  (b) The Assigned Patents are not subject to any exclusive Grant to a third
party.

 

  (c) Except as set forth on Exhibit C, Purchaser will not be subject to any
covenant not to sue, license or other similar restriction on its enforcement or
enjoyment of the Assigned Patents as a result of any prior transaction related
to the Assigned Patents.

 

  (d) Seller has provided Purchaser with complete copies of all documentation
reflecting the Encumbrances identified in Exhibit C and all such copies are
complete in all material respects and no information has been deleted, omitted
or redacted from such copies.

 

  (e) Except for Purchaser, there are no existing contracts, agreements,
options, commitments, proposals, bids, offers, or rights with, to, or in any
person to acquire any of the Assigned Patents.

 

  (f) As of the Effective Date, none of Seller, except as expressly set forth in
Section 2.3 above, any prior owner of the Assigned Patents, or any Inventor will
have any right or interest in and to any of the Assigned Patents.

 

  (g) Any Grant currently in effect with respect to the Assigned Patents does
not provide sublicensing rights.

 

  4.10 Standards Bodies.

 

  (a) Seller has (i) listed on Exhibit D (“Standards”), attached hereto and
incorporated herein, (A) any standards body, patent pool, or similar formal or
informal organization (“Standards Body”) that Seller or its Affiliates have
participated with, been affiliated with, or have been a member of; (B) any
commitments to, offers made to, or agreements with (“Commitments”) such
Standards Bodies applicable to any Assigned Patent, and the terms of such
Commitments; and (C) the Assigned Patents applicable to such Commitments; and
(ii) provided Purchaser with complete copies of all documentation with respect
to Seller’s Commitments, and all such copies and documentation are complete in
all material respects, and no information has been deleted, omitted or redacted
from such copies and documentation.

 

 Page 10 of 21 

   

 

  (b) Seller is in compliance with the requirements of all Standards Bodies, and
has not made any (i) Commitments to any Standards Bodies, to any entities, or to
the public, to license or grant any rights with respect to any of the Assigned
Patents (including any Commitment to license any of the Assigned Patents on a
royalty-free basis or at a specified rate, or on any specific terms), other than
a general commitment to license on reasonable and nondiscriminatory (RAND) or
fair, reasonable and non-discriminatory (FRAND) terms; or (ii)
misrepresentations to any Standards Bodies.

 

  4.11 Documents and Importation Information. The Patent Documents delivered by
Seller to Purchaser hereunder represent all material records and files of
Seller, its counsel and agents of which Seller is or should be aware of that are
related to the Assigned Patents, with respect to the acquisition, prosecution,
registration, reissuance, enforcement, defense, and maintenance of the Assigned
Patents. The Importation Information delivered by Seller to Purchaser hereunder
is true, accurate and complete.

 

  4.12 No Impairment. Neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated herein will
impair the right of Purchaser to use, possess, sell, license or dispose of any
of the Assigned Patents. There are no royalties, honoraria, fees or other
payments payable by Seller to any third party by reason of the ownership, use,
possession, license, sale, or disposition of any Assigned Patents. There are no
actions, suits, investigations, claims or proceedings threatened, pending or in
progress relating in any way to the Assigned Patents.

 

  4.13 No Notice. Seller has not put any third party on notice of actual or
potential infringement of any Assigned Patent. Seller has not invited any third
party to enter into a license under any of the Assigned Patents. Seller has not
initiated any enforcement action with respect to any of the Assigned Patents.

 

  4.14 Disclosure. Seller has disclosed to Purchaser in writing all facts and
circumstances known to, or reasonably ascertainable by, Seller on or prior to
the Effective Date as possibly having an adverse effect on the validity or
enforceability of the Assigned Patents.

 

  4.15 Marking. Seller and its Affiliates affix on its products or product
packaging, manuals, or instructions associated with such products, a label
indicating the Assigned Patents applicable to the respective products.

 

  4.16 Fees and other Actions. Seller has paid all maintenance, annuity, renewal
and issuance fees and the like with respect to the Assigned Patents that are due
and payable prior to the end of the ninety (90) day period following the
Effective Date. Except as set forth in Exhibit E (“Fees and Other Actions
List”), attached hereto, there are no actions that must be taken or fees that
must be paid within ninety (90) days following the Effective Date, including the
payment of any filing, registration, maintenance, annuity, renewal or issuance
fees or the filing of any responses with any Government Entity, including office
action responses, documents, applications or certificates for the purposes of
prosecuting, maintaining, perfecting, preserving or renewing any of the Assigned
Patents.

 

  4.17 Outstanding Judgment. No Assigned Patents are subject to any proceeding
or outstanding decree, order, judgment, settlement agreement or stipulation.
None of the Assigned Patents has been or is currently involved in any
reexamination, reissue, opposition, interference proceeding, or any similar
proceeding, and no such proceedings are pending or threatened.

 

  4.18 Lawsuits and Other Proceedings. No Assigned Patent has been involved in
any past or pending action, suit, investigation, claim or proceeding (including
any reexamination), nor has any Assigned Patent been threatened with any such
action, suit, investigation, claim or proceeding, other than patent prosecution
proceedings in the ordinary course.

 

 Page 11 of 21 

   

 

  4.19 Co-Development. None of the Assigned Patents were developed by, on behalf
of, jointly with, or with the funding of, a third party.

 

  4.20 Government Funding. None of the Assigned Patents were developed by, on
behalf of, jointly with, or using grants or funding of any Governmental Entity,
college, university, or educational institution.

 

  4.21 No Patent License. Except for the rights expressly granted under Section
2.3, Seller is not acquiring any licenses or rights, whether by implication,
estoppel or otherwise under or to any Patents of Purchaser or any of its
Affiliates because of the Parties entering into this Agreement. The Parties
entering into this Agreement will not result in any previous owner of the
Assigned Patents or any third party obtaining any license, right or Grant
whether by implication, estoppel or otherwise, under or to any Patent of
Purchaser or any of its Affiliates.

 

  4.22 The term “Knowledge” is defined to mean (x) an individual will be deemed
to have “Knowledge” of a particular fact or other matter if that individual is
actually aware of that fact or matter or a prudent individual could be expected
to discover or otherwise become aware of that fact or matter in the course of
conducting a reasonably comprehensive investigation to ascertain and establish
the accuracy of each representation, warranty and statement in this Agreement,
and (y) “Seller’s Knowledge” or “Knowledge of Seller” means the Knowledge of
Seller’s and Seller’s Affiliates’ officers, directors, shareholders, partners,
members, or employees, in-house or outside counsel, and/or any current employee
that is or was directly involved in (i) any prosecution activities associated
with one or more of the Assigned Patents, or (ii) the acquisition and
divestiture of the Assigned Patents, or (iii) the maintenance, analysis,
administration, evaluation of commercial value and strategic assessment of the
Assigned Patents during Seller’s ownership of or control over the Assigned
Patents.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as of the Effective Date as
follows:

 

  5.1 Corporate Organization. Purchaser is a corporation duly organized, validly
existing and, to the extent applicable, in good standing under the respective
laws of the jurisdiction of its incorporation, is duly qualified and, to the
extent applicable, is in good standing under the laws of each jurisdiction in
which the character of the properties and assets now owned or held by it or the
nature of the business now conducted by it requires it to be so licensed or
qualified. Purchaser has full corporate power and authority to carry on its
business as now being conducted.

 

  5.2 Authority. Purchaser has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by Purchaser and the performance by Purchaser of
its obligations hereunder have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable
against it in accordance with its terms, subject to applicable laws affecting
creditors’ rights generally and, as to enforcement, to general principles of
equity, regardless of whether applied in a proceeding at law or in equity.

 

 Page 12 of 21 

   

 

  5.3 No Conflict; No Consents. The execution and delivery of this Agreement and
the performance of the obligations of Purchaser hereunder will not violate or be
in conflict with any provision of law, any order, rule or regulation of any
Governmental Entity, or any provision of Purchaser’s certificate of
incorporation or bylaws. No consent, approval or authorization of or declaration
or filing with any Governmental Entity or other person or entity on the part of
Purchaser is required in connection with the execution or delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

ARTICLE VI

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

  6.1 Survival of Representations and Warranties. Except with respect to
Seller’s representations and warranties under Sections 4.9 (Ownership and
Encumbrances), Section 4.10 (Standards Bodies) and 4.23 (No Patent License)
which shall survive indefinitely, all of Seller’s representations and warranties
contained in this Agreement shall terminate as of the last day of the twelfth
(12th) month following the month in which the Effective Date occurs.

 

  6.2 Indemnification.

 

  (a) Seller shall defend, indemnify and hold harmless Purchaser, its
Affiliates, and each of their Subsidiaries, shareholders, directors, officers,
employees, agents, successors, and assigns from and against all damages, claims,
liabilities, expenses and costs (including reasonable attorneys’ fees) arising,
directly or indirectly, from any material breach of this Agreement, including,
without limitation, any material breach of any representation or warranty made
by Seller.

 

  (b) Purchaser shall defend, indemnify and hold harmless Seller, its
Subsidiaries, and each of their shareholders, directors, officers, employees,
agents, successors, and assigns from and against all damages, claims,
liabilities, expenses and costs (including reasonable attorneys’ fees) arising,
directly or indirectly, from any material breach of this Agreement, including,
without limitation, any material breach of any representation or warranty made
by Purchaser.

 

  (c) A person or entity that intends to claim indemnification under this
Article VI (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) of any claim, damage, liability, cause of action or cost with
respect to which the Indemnitee intends to claim such indemnification.
Indemnitor, after it determines that indemnification is required of it, shall
assume the defense thereof with counsel of its own choosing; provided, however,
that an Indemnitee shall have the right to retain its own counsel, with the
expenses to be paid by the Indemnitor if Indemnitor does not assume the defense.
The Indemnitee shall, and shall cause its Subsidiaries and its own and its
Subsidiaries’ employees and agents to, cooperate fully with the Indemnitor and
its legal representatives in the investigation and defense of any claim, damage,
liability, cause of action or cost covered by this indemnification. The maximum
liability of each Indemnitor under this Agreement for a breach of warranty under
Article IV or Article V, as applicable, and/or for a claim of indemnification as
set forth in this Article VI, in the aggregate shall in the be equal to the
Purchase Price.

 

 Page 13 of 21 

   

 

ARTICLE VIII

MISCELLANEOUS

 

  7.1 Confidentiality. The Parties shall maintain as strictly confidential this
Agreement and any proprietary information disclosed under, or as a result of or
during the negotiation of, this Agreement, and shall only use such information
for the purpose of performing under and/or enforcing this Agreement or the
Assigned Patents, except that each Party, or its Affiliates, may disclose or use
this Agreement or any such proprietary information as follows:

 

  (a) As reasonably necessary to prosecute or enforce the Assigned Patents;

 

  (b) as reasonably necessary for Purchaser to record or otherwise perfect
Purchaser’s interest in the Assigned Patents;

 

  (c) to the extent required by law;

 

  (d) to the extent such information is public information, except as a result
of the breach of this Section 7.1;

 

  (e) as is required by a court or an arbitral order which has been precipitated
by a third party request; provided, that the entity making such disclosure or
use shall seek appropriate confidentiality protections (e.g., having such
disclosures covered by a protective order or other comparable protections) prior
to making such disclosure or use;

 

  (f) to satisfy SEC, NASDAQ or other statutory, regulatory, taxation, or
administrative requirements;

 

  (g) in a legal proceeding between the Parties or their Affiliates;

 

  (h) to a potential acquirer, in connection with a potential acquisition of all
or any material part of any business of such Party; or

 

  (i) in confidence, to its accountants, bankers, attorneys, or their
Affiliates.

 

Notwithstanding the foregoing, the Parties acknowledge that Purchaser or its
Affiliates shall have the right, at its sole discretion, to publish and
distribute a press release or a Current or Periodic Report filed pursuant to the
Securities Exchange Act of 1934 announcing the execution of this Agreement. Such
press release may contain the name of the Seller hereunder and a broad
characterization of the nature of the transactions undertaken herein. The
Purchase Price, identification of the Assigned Patents, or terms other than
those previously identified shall not be disclosed with specificity, unless
required by applicable stock exchange or regulatory body requirements, or
otherwise deemed material.

 

  7.2 Expenses. Except as otherwise provided in this Agreement, each Party will
pay all fees and expenses incurred by it in connection with this Agreement and
the transactions contemplated hereby.

 

  7.3 Governing Law/Venue. This Agreement is governed by the laws of the State
of California, excluding its conflict-of-laws principles. The state and federal
courts in the State of California shall have exclusive jurisdiction over any
claim, suit or proceeding (each, a “Proceeding”) related to this Agreement
(including without limitation the breach or threatened breach thereof), and each
Party irrevocably (a) consents to the jurisdiction of such courts for any
Proceeding, (b) consents to service of process in any Proceeding in such courts
by globally recognized overnight courier service at the address set forth above,
as well as other means of service permitted by law; and (c) waives any
objections on the grounds of venue, residence, domicile or inconvenient forum to
any Proceeding brought in such courts.

 

 Page 14 of 21 

   

 

  7.4 Waivers. The failure of any Party to insist upon the performance of any of
the terms or conditions of this Agreement or to exercise any right hereunder,
shall not be construed as a waiver or relinquishment of any such right, term or
condition. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder shall be
valid unless the same shall be in writing and signed by the Party making such
waiver.

 

  7.5 Severability. The provisions of this Agreement shall be severable, and if
any of them are held invalid or unenforceable, then that provision shall be
construed to the maximum extent permitted by law. The invalidity or
unenforceability of one provision shall not necessarily affect any other.

 

  7.6 Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and shall be delivered by personal delivery,
registered mail, return receipt requested, or a qualified overnight delivery
service addressed as indicated on page 1 of this Agreement. Facsimiles shall be
sent to Seller at ________ and to Purchaser at ________________. All such
notices shall be deemed delivered at the time of delivery, except a facsimile
shall be deemed delivered at the time of electronic confirmation of delivery.

 

  7.7 Asset Purchase. The transaction contemplated under this Agreement is
strictly an asset purchase, and Purchaser is not taking any assignment of any
debt, obligation, or other Encumbrance on any of the Assigned Patents.

 

  7.8 Entire Agreement/Amendment. This Agreement contains the complete and final
agreement between the Parties, and supersedes all previous understandings,
relating to the subject matter hereof whether oral or written. This Agreement
may only be modified by a written agreement signed by duly authorized
representatives of the Parties.

 

  7.9 No Assignment. Except for Purchaser’s right to assign or delegate this
Agreement and its rights and duties as set forth herein to a present or future
Affiliate, neither this Agreement nor any rights or duties under this Agreement
may be assigned or delegated, in whole or in part, by either Party without the
prior written consent of the non-assigning Party, which consent may be withheld
by the non-assigning Party for any or no reason. Any attempted assignment and/or
delegation in breach of this Section 8.9 will be null and void. The Parties
understand and agree that a Change of Control event is considered an assignment
for the purposes of this Section 8.9.

 

  7.10 Survival. Notwithstanding anything in this Agreement to the contrary
except as set forth in Section 6.1, all representations, warranties,
obligations, responsibilities, terms or conditions which by a fair reading of
their nature are intended to survive shall be deemed to survive.

 

 Page 15 of 21 

   

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 

salesforce.com, inc.   [Seller]           By:     By:                          
        Name:     Name:             Title:     Title:             Date:    
Date:  

 

 Page 16 of 21 

   

 

EXHIBIT A

 

Listed Patents

 

Patent Number   Filing Date   Lead Inventor 9395826         9398111        
9419848         8745280         8892782         8738814         8856907        

 

 Page 17 of 21 

   

 

EXHIBIT B

 

Patent Assignment

 

This PATENT ASSIGNMENT (“Assignment”), effective as of _________, 20__, is made
by and between hopTo Inc., a Delaware corporation with its principal place of
business located at 6 Loudon Rd. Suite 200, Concord, NH 03301 (hereinafter
“Assignor”), and salesforce.com, inc., a Delaware corporation having a place of
business at The Landmark @ One Market Street, Suite 300, San Francisco, CA 94105
(hereinafter “Salesforce”).

 

WHEREAS:

 

  A. Assignor is the sole owner of the patents and patent applications listed in
the attached Exhibit A (hereinafter “Patents”); and

 

  B. Salesforce is desirous of acquiring all of Assignor’s right, title and
interest in and to the Patents.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor has sold, assigned and transferred, and does hereby sell,
assign and transfer to Saleforce all right, title and interest in and to

 

(i) the Patents, including any and all inventions, invention disclosures and
discoveries disclosed or claimed therein;

 

(ii) all United States, foreign and international patents and patent
applications, certificates of invention, utility models and any other grants by
any governmental entity for the protection of inventions resulting from the
Patents, including any and all patents and patent applications disclosing said
invention(s) and any patents issuing from such applications, including
provisionals, non-provisionals, divisionals, continuations,
continuations-in-part, reissues, extensions, and re-examinations of the Patents,
along with the rights of priority created by such patents and patent
applications under any treaty relating thereto; and

 

(iii) all past, present and future causes of action and enforcement rights,
whether currently pending, filed or otherwise, in connection with the Patents,
the patents and patent applications resulting from the Patents and any of the
inventions or discoveries described or claimed therein, including without
limitation, all rights to sue for any past, present or future infringement of
the Patents, including the rights to license and to collect and receive any
damages, royalties, injunctive relief, and/or any other settlements or remedies
for such infringements, the same to be held and enjoyed by Salesforce for its
own use and enjoyment, and for the use and enjoyment of its successors, assigns
and other legal representatives, to the end of the term or terms thereof as
fully and entirely as the same would have been held and enjoyed by Assignor, if
this assignment and sale had not been made.

 

IN WITNESS WHEREOF, Assignor has caused these presents to be signed by its duly
appointed officer having full authority in the circumstances.

 

SIGNED for and on behalf of hopTo Inc.

 

By     on       (Signature)       (Date)               (Print Name)       (Print
Title)

 

 Page 18 of 21 

   

 

EXHIBIT C

 

Encumbrances

 

Not Applicable.

 

 Page 19 of 21 

   

 

EXHIBIT D

 

Standards

 

Not Applicable.

 

 Page 20 of 21 

   

 

EXHIBIT E

 

Fees and Other Actions

 

Not Applicable.

 

 Page 21 of 21 

   

